DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 7, 9-12 & 15-16 are pending and rejected.
Claims 1-6, 8 & 13-14 are canceled.
Claim Objections
Claim 16 is objected to because of the following informality:
Regarding Claim 16, Claim 16 recites “a substantially semicircular arc shape as sheen from the axial direction [emphasis added]” on Lines 2-3. This appears to be a typographical error and should read “as seen from”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 9-12 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan (U.S. 1,998,970).
Regarding Claim 7, Sloan discloses a processing machine (Fig. 1, a die rolling device; Page 2, Col. 1, Lines 73-75) for manufacturing a thickness-varied metal plate (Fig. 6, a metal forging blank; Page 1, Col. 2, Lines 41-55), the processing machine comprising:

a second work roll (Fig. 1, a second roll unit comprising a second roll 2 and a second mandrel 4; Page 2, Col. 1 Line 74 – Col. 2 Line 7) including a shaping surface (Fig. 1, a ring face of the second roll 2; Page 2, Col. 2, Lines 15-18) in which a radius is varied in a circumferential direction and an axial direction of a rotational axis of the second work roll (Fig. 2, the ring face of the second roll 2 has a groove 6 —which varies a radius of the second roll 2 in an axial direction— wherein the groove 6 has a narrow part 8 deeper than a wide part 10 —which varies the radius of the second roll 2 in a circumferential direction; Page 2, Col. 2, Lines 15-20 & 30-35), wherein the first work roll and second work roll are configured to form the thickness-varied metal plate (the first roll unit and the second roll unit form the metal forging blank; see Fig. 1) by compressing a constant thickness metal blank in a rolling process of the blank from a first end to a second end (Fig. 1, the first roll unit and the second roll unit compress a leader bar 13, wherein a bar is a thick plate, via rolling from a first end (not shown) to a second end of the leader bar 13; Page 3, Col. 2, Lines 29-36),
wherein a shape of the shaping surface corresponds to a variation in thickness in the thickness-varied metal plate such that a middle portion of the thickness-varied metal plate (Fig. 6, a narrow section 8a formed by the narrow part 8; Page 3, Col. 2, Lines 37-40) between a first end (Fig. 6, a central channel section c’ formed by a center channel portion c of the ring face of the second roll 2; Page 3, Col. 3, Lines 49-51) and a second end of the thickness-varied metal plate (Fig. 6, a wide section 10a formed by the wide part 10; Page 3, Col. 2, Lines 41-44) has a greater thickness than the first end and the second end of the thickness-varied metal plate (the narrow section 8a is thicker than the central channel section c’ and the wide section 10a; see Fig. 6), and
wherein the second work roll includes a main body (Fig. 1, a second mandrel 4; Page 2, Col. 1, Line 75 – Col. 2, Col. 7), the main body including a radius which is constant in the circumferential 
Regarding Claim 9, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein a radius of the first work roll is varied in a circumferential direction and an axial direction of a rotational axis of the first work roll (Fig. 2, a first roll 1 of the first roll unit has a groove 5 —which varies a radius of the first roll unit in an axial direction— wherein the groove 5 has a narrow part 7 deeper than a wide part 7 —which varies the radius of the first roll unit in a circumferential direction; Page 2, Col. 2, Lines 15-20 & 30-35).
Regarding Claim 10, Sloan discloses the processing machine according to Claim 9. Sloan further discloses wherein the first work roll includes a first roll main body (Fig. 1, a first mandrel 3; Page 2, Col. 1, Line 75 – Col. 2, Col. 7), the first roll main body including a radius which is constant in the circumferential direction and the axial direction of the rotational axis of the first work roll (the first mandrel 3 has a radius which is substantially constant in the circumferential and axial directions; see Fig. 2), and the first work roll includes a cam (Fig. 2, a first roll 1; Page 2, Col. 1, Lines 73-75) that is detachably mounted to a part of an outer circumferential surface of the first roll main body (Fig. 2, the first roll 1 and the first mandrel 3 are manufactured separately and keyed together; Page 2, Col. 2, Lines 1-7).
Regarding Claim 11, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein a specified clearance is provided between the work rolls (Fig. 1, a clearance between the first roll 1 and the second roll 2 is ¼”; Page 2, Col. 2, Lines 9-11).
Regarding Claim 12, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein the first work roll includes an outer-most radial surface (Fig. 1, a center channel portion c of the first roll 1; Page 3, Col. 2, Lines 49-51) that opposes an outer-most radial surface of the second work roll (Fig. 1, the center channel portion c of the second roll 2; Page 3, Col. 2, Lines 49-51), the constant thickness metal blank being compressed between the respective outer-most radial surfaces of the first and second work rolls in the rolling process (Fig. 6, the central channel section c’ is formed by compressing the leader bar 13 between the center channel portion c of the first roll 1 and the center channel portion c of the second roll 2; Page 3, Col. 3, Lines 49-51).
Regarding Claim 15, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein the shape of the shaping surface corresponds to the variation in thickness in the thickness-varied metal plate such that the thickness of the thickness-varied plate is varied in two different directions orthogonal to a plate thickness direction (the ring face of the second roll 2 forms a section of the leader bar 13 defined by lines 5B which is wider in a width direction and shorter in a length direction than a section of the leader bar 13 defined by lines 5C wherein the width direction and length direction are orthogonal to a thickness direction; see Figs 4 & 4a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan (U.S. 1,998,970) in view of Parmelee (U.S. 444,253).
Regarding Claim 16, Sloan discloses the processing machine according to Claim 7. Sloan fails to explicitly disclose wherein the cam presents a substantially semicircular arc shape as seen from the axial direction of the rotational axis.
However, Parmelee, in the art of rolling, teaches a processing machine (Fig. 1, an apparatus for rolling axles; Page 1, Lines 5-7) comprising:
a first work roll (Fig. 1, an upper roller assembly comprising an upper roll 1 and an upper die 4; Page 1, Lines 22-27); and
a second work roll (Fig. 1, a lower roller assembly 1 comprising a lower roll 1 and a lower die 4; Page 1, Lines 22-27),

wherein the cam presents a substantially semicircular arc shape as seen from an axial direction of a rotational axis (Fig. 2, the lower die 4 is substantially semicircular as seen from an axial direction of a rotational axis; Page 1, Lines 45-52).
The advantage of the semicircular die is to allow the non-cammed portion of the work roll to advance the metal plate (Parmelee; Page 1, Lines 45-52).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the second roll of the second roll unit as disclosed by Sloan, with the semicircular die taught by Parmelee, to allow the non-cammed portion of the work roll to advance the metal plate (Parmelee; Page 1, Lines 45-52).
Response to Arguments
Applicant’s arguments, see Page 5, filed July 30, 2021, with respect to the objection to Claim 15 have been fully considered and are persuasive in light of amendments to Claim 15.
The objection to Claim 15 has been withdrawn. 
Applicant’s arguments, see Page 5, filed July 30, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 7, 9-12 & 15 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 7, 9-12 & 15 have been withdrawn. 
Applicant’s arguments, see Pages 5-7, filed July 30, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 7, 9-12 & 15 have been fully considered and are not persuasive.
In response to Applicant’s argument that the mandrel 4 of Sloan does not include a radius which is constant in the circumferential direction and axial direction of the rotational axis, Examiner 
In response to Applicant’s argument that the ring 2 of Sloan cannot be detachably mounted from the mandrel 4, Examiner respectfully disagrees. As detailed above, Sloan discloses the second ring (i.e., roll) 2 and the second mandrel 4 are manufactured separately and keyed together (Sloan; Page 2, Col. 2, Lines 1-7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725